Appeal dismissed, unless appellant shall file and serve printed papers on appeal within thirty days after service upon appellant’s attorney of a copy of this order with notice of entry thereof.
Admitted to practice as attorneys and counselors at law upon examination: At November, 1918, term: William E. McClusky, Syracuse; David Livingston Brush, Herkimer; John Hollister Patton, Tonawanda; Lyman S. Smith, U. S. Army.
At January, 1919, term: Samuel Green, Buffalo; Adrian Block, Buffalo; William J. Brock, Buffalo, and Vincent John Mulvey, Geneva.